Citation Nr: 1508379	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Competency of the Veteran to handle the disbursement of Department of Veterans' Affairs (VA) funds. 


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


WITNESS AT HEARING ON APPEAL 

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran honorably served in the United States Army Reserves on a period of active duty for training (ACDUTRA) from February 1976 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In July 2011, the Board remanded the issue currently on appeal in order to obtain an opinion as to whether the Veteran was competent to handle the disbursement of VA funds.  This was accomplished, and the claim was readjudicated in a July 2014 supplemental statement of the case.  For the reasons discussed in detail below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Additionally, the Board highlights that in the July 2011 decision, the Board also denied the claim for an effective date earlier than June 20, 2002 for the grant of a total rating based on individual unemployability (TDIU).  The Veteran appealed the denial of an earlier effective date for a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court vacated that part of the July 2011 Board decision that determined that an earlier effective date for a TDIU was not warranted, and remanded it for further proceedings consistent with the Court's decision.

Thereafter, in March 2013, the Board remanded the issue of an earlier effective date for the grant of a TDIU for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating for a TDIU prior to June 20, 2002 pursuant to 38 C.F.R. § 4.16(b).  
A review of the evidence currently of record demonstrates that, to date, no action has been taken to complete the March 2013 remand directives.  Accordingly, the Board finds that the issue of an effective date earlier than June 20, 2002 for the grant of a TDIU has not been returned to the Board for adjudication.  The Board reiterates that remanded claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


REMAND

Pursuant to the Board's July 2011 remand directive, the RO obtained an opinion in November 2013 regarding whether the Veteran was competent to handle the disbursement of VA funds.  Specifically, the November 2013 VA psychiatrist opined that the Veteran was incompetent to independently mange his own financial affairs.  It appears that this opinion was based, in part, on the medical evidence of record, an interview with the Veteran, a mental status examination, and treatment records showing repeated psychiatric hospitalization (17 VA hospitalizations and at least 2 non-VA hospitalizations since 2003). 

Following the November 2013 VA examination, the Veteran submitted as statement in July 2014 where he requested to undergo a new VA examination.  In support of his request, the Veteran explained that, at the time of the November 2013 examination, he had been prescribed and had taken 200 mg of Seroquel (quetiapine fumarate).  According to the Veteran, he was "supposed to have been sleep at the time of examination rather than been examing [sic] for competency issue."  The Veteran also reported that he discontinued use of the medication in April 2014.  
Essentially, the Veteran contends that he was impaired during the November 2013 VA examination as a result of side effects from a prescription drug medication.  As such, the Board finds that the Veteran should be afforded another VA examination to assist in determining whether he is currently competent to handle the disbursement of VA funds.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to assist in determining whether the Veteran is competent to handle the disbursement of VA funds.  In reaching that determination, the examiner should take into account all pertinent evidence of record.  The entire record should be made available to the examiner for proper review of the medical history.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Board reiterates that remand development regarding the issue of an effective date earlier than June 20, 2002 for the grant of a TDIU has not been completed.  See discussion in the Introduction section above.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




